Citation Nr: 0719466	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-20 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residual 
scarring from an appendectomy, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an effective date earlier than May 5, 
2003, for the grant of a 10 percent rating for residual 
scarring from an appendectomy.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from July 1980 to April 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

A review of the record shows that the veteran requested a 
personal hearing before the Board in his May 2004 VA Form 9.  
A hearing was scheduled for August 2006, but the veteran 
advised the RO in July 2006 that he was unable to attend the 
hearing.  The veteran requests that his hearing be 
rescheduled.

The veteran has shown good cause for his request to have a 
hearing before the Board rescheduled.  As such, this matter 
must be remanded for the scheduling of a hearing before the 
Board to be held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

Schedule the veteran for a hearing before 
the Board to be held at the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




